Citation Nr: 1755314	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a bilateral eye disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as due to COPD and a bilateral eye disorder.  


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 1987.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his Substantive Appeal, the Veteran requested a hearing before the Board.  The RO notified him that a hearing had been scheduled for October 2016 in a September 2016 letter addressed to his last known address.  He failed to appear for the hearing with no explanation as to why.  Accordingly, the Board will proceed to a decision on this appeal as if his request had been withdrawn.  38 C.F.R. § 20.704(d).  

These matters were remanded to the Agency of Original Jurisdiction (AOJ) in April 2017 for further development.  They have now been returned to the Board for further appellate review.  

The Veteran was previously represented by an attorney that is no longer authorized to represent VA claimants before the Board.  The Veteran was provided notice of this in a January 2016 letter and was afforded the opportunity to appoint a new representative.  The Veteran did not respond to the letter.  Accordingly, the Veteran is deemed to be self-represented.  

In its April 2017 remand, the Board directed the RO to verify and confirm the Veteran's address, send a VCAA notice regarding secondary service connection, obtain outstanding treatment records and schedule the Veteran for a VA examination, and then readjudicate the claim.  The Veteran canceled his VA examinations and further remand to schedule another examination is not necessary, as discussed below.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have COPD due to any incident of his active duty service.  

2.  The preponderance of the evidence reflects that the Veteran does not have a bilateral eye disability due to any incident of his active duty service.  

3.  The preponderance of the evidence reflects that the Veteran does not have anxiety and depression due to any incident of his active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran's COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The Veteran's bilateral eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

3.  The Veteran's psychiatric disorder, to include anxiety and depression were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by January 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examination in October 2009.  The Board previously found this examination inadequate because the examiner failed to address the in-service findings of blurred vision, decreased visual acuity and corneal edema, following a flash burn incident.  Further, the examiner failed to address the 1987 separation examination which noted the Veteran as having eye ground disease, secondary to flash burns and a history of bilateral eye flash burn, with decreased vision slowly improving.  

The Board notes that the Veteran was scheduled for VA examinations on July 19, and July 22, 2017, to determine the etiology of his COPD, bilateral eye disorder, and an acquired psychiatric disorder.  It is noted that the Veteran canceled the scheduled examinations via email.  The record does not reflect that the Veteran has presented a good cause for his cancellation or requested new VA examinations.  Pursuant to 38 C.F.R. § 3.655, when a veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide a good cause for this failure to report, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2017).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a) (2017).  The Veteran has failed to provide any explanation for his cancellation of the VA examinations.  Therefore, his claims will be adjudicated on the evidence currently of record.  38 C.F.R. § 3.655 (b) (2017).  The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Service Connection for COPD

The Veteran has asserted that he has COPD as a result of active military service.

Service treatment records (STRs) are void of complaints, treatment or a diagnosis of COPD.  The STRs, however, show complaints and treatment in August 1984, and February 1985 for coughing, headaches, and soreness in the chest.  The October 1987 separation examination, however, noted the Veteran as a cigarette smoker but noted no COPD, chronic or frequent cold, cough or shortness of breath upon discharge.  

Post service treatment records dated in October 2005 show a diagnosis of moderate COPD.  

The Veteran canceled his scheduled VA examination without providing a good cause.  The examination may have provided evidence relevant to the outcome of the claim.  There is no medical evidence of record proving probative evidence in support of a link between COPD and service.   

The Board notes that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The specific issue in this case, whether the Veteran's COPD is etiologically related to service, falls outside the realm of common knowledge of the Veteran in this case.  Jandreau v. Nicholson, 492 F .3d at 1377 n.4.  Determining whether the Veteran's COPD is etiologically related to service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay opinion is low.  

Therefore based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for COPD must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Service Connection for Bilateral Eye Disability

The Veteran asserts that his bilateral eye disability was incurred in service.  

The STRs show eye injury in service and the October 1987 separation examination notes eye trouble.  The Veteran has current diagnoses of non-proliferative diabetic retinopathy, dry eye syndrome, and cataracts.  

To determine the nexus element, Veteran underwent a VA examination in October 2009.  The examiner found no signs of the Veteran's previous flash burns to the eyes.  The examiner, however, did not address the in-service findings of blurry vision, decreased visual acuity and corneal edema, following the flash burn incident or the separation agreement which noted that the Veteran was assessed as having eye ground disease secondary to flash burns and a history of flash burns to both eyes with decreased vision slowly improving.  As a result, the Board previously found this opinion inadequate.  Therefore it is not probative evidence.  

The Veteran was scheduled for a VA examination, which may have provided evidence relevant to the outcome of the claim.  There is no probative medical evidence supporting a nexus between the Veteran's current eye disabilities and his in-service flash burns.  

The Board notes that the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  However, the Veteran is not competent to render an opinion that his multiple bilateral eye diagnoses are related to service.  The specific issues in this case, whether the Veteran's bilateral eye disabilities are etiologically related to service, falls outside the realm of common knowledge of the Veteran in this case.  Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran bilateral eye disability is etiologically related to service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertion that his bilateral eye disability is caused by service is low.  

Accordingly, based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral eye disability must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. 49.  

C.  An Acquired Psychiatric Disorder, to include Anxiety and Depression

The Veteran claims that he has an acquired psychiatric disorder due to COPD and a bilateral eye disorder.  The Veteran has a diagnosis of depression.  

The STRs are silent for complaints, treatment or diagnosis or treatment, for any acquired psychiatric disorder, including anxiety and depression.  Additionally, the Veteran does not assert that he sought treatment in service.  

The Veteran canceled his scheduled VA examination without providing good cause.  The examination may have provided evidence relevant to the outcome of the claim.  

The record does not show that the Veteran has an acquired psychiatric disorder, including anxiety and depression as a result of service.  The probative medical evidence shows that the Veteran was diagnosed with depression in July 1999, almost 12 years after his discharge.  

The Board notes that the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  However, the Veteran is not competent to render an opinion that his acquired psychiatric disorder, including anxiety and depression, is related to service or any incident therein.  The specific issue in this case, whether the Veteran's acquired psychiatric disorder, including anxiety and depression, is etiologically related to service, falls outside the realm of common knowledge of the Veteran in this case.  Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran's acquired psychiatric disorder, including anxiety and depression, is etiologically related to service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertion that his acquired psychiatric disorder is caused by service is low.  

The Veteran also asserts that his acquired psychiatric disorder is due to his COPD.  As service connection for COPD is being denied in this decision, consideration of secondary service connection is not necessary.  

Therefore based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, including anxiety and depression, must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to a service connection for COPD is denied.  

Entitlement to a service connection for bilateral eye disorder is denied.  

Entitlement to a service connection for an acquired psychiatric disorder is denied.  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


